     Case 2:21-bk-12663-ER           Doc 108 Filed 05/28/21 Entered 06/15/21 10:44:34 Desc
                                      Main Document       , , ,~,~~~~-- -~"~--:~-~-?',
                                                        Page 1 of 2           --~~~~

                                                                         FILED                 I:.
                                                    f                                                '•
     Kristofer Larson
     Porta Pellex LLC
                                                    I
                                                              ,,
                                                              -t
                                                              )
                                                                        *Y .-28 2021   ] !(           I-

 2   999 N. Northlake Way, Suite 213
     Seattle, WA 98103
 3

 4
     Telephone:
     Email:
                    206.713.2084
                    klarson@larsonlawfinnllc.com
                                                                                                ti
 5

 6

 7                               UNITED STATES BANKUPTCY COURT
                                 CENTRAL DISCTRICT OF CALIFORNIA
 8                                    LOS ANGELES DIVISION

 9
                                                                       2:21-bk-12663-ER
10   In re :                                            Lead Case No.: ---------------------
                                                                       2:21-bk-12633-ER
11
     HOPLITE, INC. , et al.,
12
               Debtors and Debtors-in-Possession,       Chapter 11
13
     In re:
14
                                                        (Jointly Administered with Case No. 2:21-bk-
     HOPLITE ENTERTAINMENT INC.,                        12546-ER)
15

16             Debtors and Debtors-in-Possession,

17                                                      NOTICE OF JOINDER AND JOINDER
                                                        OF PORTA PELLEX LLC IN XXIII
18   Affects:                                           CAPITAL LIMITED'S MOTION FOR AN
19                                                      ORDER (I) CONVERTING THIS
     [ ] ALL DEBTORS                                    CHAPTER 11 CASE TO A CASE UNDER
20                                                      CHAPTER 7 OF THE BANKRUPTCY
     [ ] HOPLITE, INC.                                  CODE, OR IN THE ALTERNATIVE, (II)
21
                                                        APPOINTING A CHAPTER 11 TRUSTEE
     [X] HOPLITE ENTERTAINMENT, INC.
22

23
                                                        Hearing Date: June 2, 2021, 10:00 a.m.
24                                                      Courtroom 1568, 255 East Temple St., Los
                                                        Angeles, CA 90012
25

26


     JOINDER OF PORTA PELLEX IN MOTION TO CONVERT- 1
     Case 2:21-bk-12663-ER         Doc 108 Filed 05/28/21 Entered 06/15/21 10:44:34                  Desc
                                    Main Document     Page 2 of 2



            TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES
 2   BANKRUPTCY COURT JUDGE, AND ALL INTERESTED PARTIES:
            PLEASE TAKE NOTICE that Porta Pellex LLC ("Porta Pellex"), hereby respectfully
 3
     joins in XXIII Capital Limited 's Notice of Motion and Motion for an Order (I) Converting this
 4
     Chapter I I Case to a Case Under Chapter 7 of the Bankruptcy Code, or, in the Alternative, (JI)
 5
     Appointing a Chapter 11 Trustee [Docket No. 39] (the "Motion to Convert").
 6

 7                                               JOINDER

 8          On May 5, 2021, XXIII Capital Limited filed the Motion to Convert. Porta Pellex agrees
     with and adopts the legal arguments set forth in the Motion to Convert and files this Joinder in
 9
     support thereof. Porta Pellex reserves the right to supplement, modify, and amend this Joinder.
10

11
                                               CONCLUSION
12          WHEREFORE, Porta Pellex joins in the Motion to Convert and respectfully requests that
13   this Court (i) grant the requested relief in the Motion to Convert, and (ii) grant such other and

14   further relief as the Court deems just, proper, and equitable.

15
     DATED:         May 28, 2021
16
                                            PORTA PELLEX LLC
17

18
                                            By Isl Kristofer Larson
19
                                              Kristofer Larson
20

21

22

23

24

25

26


     JOINDER OF PORTA PELLEX IN MOTION TO CONVERT-2
